Title: Abigail Adams to John Adams, 29 May 1787
From: Adams, Abigail
To: Adams, John


        
          London may 29 1787
          my dearest Friend
        
        I received mr Cuttings Letter on Monday morning, and was glad to find you had stoped Short of Hardwick. I prognosticated from the wind on saturday that you made your passage by nine or ten on sunday morning. I commisirated your sickness, and that I might feelingly sympathize with you, used mr Hollis’s prescription yesterday morning, finding a return of some of my former complaints. the effect proved the necessity of the application. I hope you will be benifited by your journey, but the weather here is not favourable, cold & sour. I fancy it is not mended [by] passing over Stagnant waters & meddows— your companion [ho]wever, will I hope exhilarate your spirits by the brilliancy of his fancy. Neptune & the Naides cannot be invoked in vain in their own particular element.
        inclosed you will find a Letter which came last evening. I do not Suppose you can do any thing yet it may be proper you should know the unfortunate Situation of the gentleman. Nothing new has transpired since you left us except the Bill which has past making four free ports in the west Indies, Kingstone in Jamaica, St Georges in Grenada, Rosea in Dominica, Nassau in New providence, but till we see the Bill it will be uncertain what benefit America can derive from it.
        The prince of Wales is seazid with a voilent fever occasiond by over heating himself in dancing at the Dutchess of Gordons Ball on fryday evening last.
        Mrs Smith & I are quite solitary and should be more so, if it was not for the young one. to day we shall have company.
        Mrs Smith Sends Duty to you & compliments to mr Cutting. the little fellow smiles assent.
        Let me hear from you by the next post. I shall be anxious to know how you got over, as well as the state of your Health, in which no one can be equally interested with your ever affectionate
        A Adams
        compliments to mr Cutting & thanks for his Letter—
          Since writing the above the inclosed Letter has come in
      